UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of May 18, 2011, there were 48,349,517 shares of common stock outstanding. TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 1 Unaudited Consolidated Statements of Operations for three- and nine-months ended March 31, 2011 and March 31, 2010 2 Unaudited Consolidated Statements of Cash Flows for the three- and nine-months ended March 31, 2011 and March 31, 2010 4 Notes to Consolidated Unaudited Financial Statements 5 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 8 ITEM 4 T – CONTROLS AND PROCEDURES 8 PART II - OTHER INFORMATION ITEM 1 - Legal Proceedings 9 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 9 ITEM 3 - Defaults upon Senior Securities 9 ITEM 4 - Submission of Matters to a Vote of Security Holders 9 ITEM 5 - Other Matters 9 SIGNATURES 9 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act 11 Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act 12 Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act 13 Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act 14 ii PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. Consolidated Balance Sheet Unaudited March 31, 2011 June 30, 2010 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Advances to employees Total current assets $ $ PROPERTY AND EQUIPMENT, net of accumulated depreciation OTHER ASSETS $ $ LIABILITIES AND DEFICIT IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable, trade $ $ Accrued liabilities Accrued liabilities-majority shareholder Notes payable-other Note payable - majority shareholder Notes payable - minority shareholders Deferred wages - employees Customer deposits Total current liabilities $ $ LONG TERM LIABILITIES Deferred wages and interest-majority shareholder Total liabilities DEFICIT IN STOCKHOLDERS' EQUITY Common stock, authorized, 150,000,000 shares, no par value 48,302,458 and 47,997,776 issued and outstanding respectively Accumulated deficit $ ) $ ) Total stockholders' deficit $ ) $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 1 MOLLER INTERNATIONAL, INC. Consolidated Statements Of Operations Unaudited Three Months Ended Nine Months Ended 31-Mar-11 31-Mar-10 31-Mar-11 31-Mar-10 REVENUE Other revenue $
